ORDER
Petitioner asks this Court to issue a writ of certiorari to review the decision of the Court of Appeals in Guaranty Bank and Trust Co. v. Byrd, 287 S. C. 96, 337 S. E. (2d) 231 (Ct. App. 1985). We grant the writ as to all questions.
The Appendix shall be docketed as the Transcript of Record as of the date of this order. Petitioner shall file eight additional copies of the Appendix by the deadline for filing the petitioner’s brief. The materials in the Appendix are not required to be certified copies. The parties are directed to file briefs in accordance with Rule 8 of the Rules of Practice of the Supreme Court, except only one original brief and nine copies shall be required. This matter shall proceed in conformity with the Court’s rules.